Title: To John Adams from Oliver Whipple, 29 October 1798
From: Whipple, Oliver
To: Adams, John



Most respected Sr.
Hampton near Portsmouth Octor. 29 1798

Being in Portsmouth this day, I was credibly informed, that Mr. Nathaniel Folsom, was certainly recommended to your Excellency for the office of naval officer, in the Room of Mr. Russell deceased, by his Brother in Law Governor Gilman, altho’ I exceeding respect Governor Gilman, & value his Recommendations, yet Sr a Person who enjoys a high office from the Suffrages of the People, ought not to entertain the Idea, that none but his particular Relations & Connections are suitable for offices of Goverment, The Governor’s Relations & Friends in this State has a double Chance; as chief Majestrate he can give them the Emoluments in the State, and he is not insensible That his Recommendations have Weight with the feoderal Executive, Mr: Folsom has had sundry State Favors, only because The Governor has had a Predilection to two of his Sisters,—I stand alone, upon independent Ground, & can console myself that none can impeach my Ability Honesty or Integrity in any Department I have been in; and I flatter myself, & your Excellency may rely upon it, that my appointment will be as pleasing to the mercantile & feoderal Port of Portsmouth, as the appointment of Mr. Folsom, The Governor’s Recommendation notwithstanding; I now live on my Farm near Town; I have a Wish to remove again to Town for the Education of my Daughters who are Young, and it is my Wish to be in the feoderal Line, & it is my ambition to hold this office from your hand, & thro’ your Friendship alone, (which shall never be dishonour’d) to mortify some Jacobins, who tauntingly say, “your Zeal & Exertions for the feoderal Government & your darling Adams will never meet attention, or Reward.” Let me dear Sr. as you have permitted me to address you  this one Boon my Friends & Connections have been & Still are as respectable, Supportive ... Goverment as any in the Union, and are your perticular Friends & Admirers, I am ...eat Esteem & Respect, your faithful

Oliver Whipple